DETAILED ACTION
Claims 1, 2, 5, 7-9, 18 and 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 01 February 2021, the Applicant has filed a response on 03 May 2021.
Claims 1, 2, 5, 7-9, 18 and 19 were previously rejected under 35 U.S.C. 112(b) for being indefinite. The limitations of the independent claims have now been amended to overcome the issue raised relating to the rejection providing clarity to the claimed subject matter. The Examiner hereby withdraws the previous rejection.
Allowable Subject Matter
Claims 1, 2, 5, 7-9, 18 and 19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
An electronic device comprising:
a touchscreen display;
a microphone;
at least one speaker;
a wireless communication circuit;
a processor electrically connected to the touchscreen display, the microphone, the at least one speaker, and the wireless communication circuit; and

receive natural-language input, wherein the natural-language input includes a request for performing a task with the electronic device;
display sample utterances associated with the natural-language input so that a display size of each of the sample utterances corresponds to a confidence level of each of the sample utterances, on the touchscreen display;
display a plurality of images with each of the sample utterances on the touchscreen display with the sample utterances;
receive a first user input via the microphone or the touchscreen display;
if the first user input is a selection indicating none of the sample utterances, display the natural-language input for selecting and revising a portion that is not suitable for a user intent among the natural-language input; and
if the first user input is a selection of one of the sample utterances, display a representative utterance for immediately performing a path rule corresponding to the selected sample utterance, and perform the task by causing the electronic device to follow a sequence of states associated with the selected one of the sample utterances,
wherein each image of the plurality of images represents a state in the sequence of states that is followed to perform the task after the sample utterance is selected.
Closest Prior Art
The reference of Kannan et al (US 2016/0203002 A1) provides teaching for a touchscreen (FIG. 9 Part 932), a microphone (FIG. 9 Part 934), speakers (FIG. 9 Part 
The reference of Taki et al (US 2019/0147870 A1) provides teaching for showing the confidence levels of the recognition of the utterances (the size of the shaded portion indicating the confidence) ([0190], FIG. 8) along with a touch panel display device for making selections [0270].
Rosen et al (U.S. 9,378,740 B1) provides teaching for displaying the list of suggestions to an utterance on a display (Col 11 lines 14-20, Col 2 lines 46-56), a touchscreen (Col 2 line 60), and having a user pick one of the sample utterances through a touchscreen display (Col 2 lines 56-60).
Cardell et al (US 2014/0310255 A1) teaches providing query suggestions to a user’s query ([0033]-[0035], FIG. 1 Part 136 QST1, QST2, QST3), wherein the user may choose one of the query suggestions and image results that are shown on the display (FIG. 1 Parts 138, 142).
The prior art of record taken alone or in combination fail to teach, inter alia, an electronic device having each image of a plurality of images that are associated with sample utterances, such that each image represents a state of a sequence of states followed to perform a task specified by a selected sample utterance.
Claim 1 is hereby allowed over the prior art of record.

With regard to independent claim 18, the prior art of record taken alone or in 
combination fail to teach, inter alia, a non-transitory computer-readable storage medium storing instructions that involve having each image of a plurality of images that are associated with sample utterances, such that each image represents a state of a sequence of states followed to perform a task specified by a selected sample utterance.
Claim 18 is hereby allowed over the prior art of record.
Dependent claim 19 depends on claim 18 and is also hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657